Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
 
The certified priority documents have not been received, therefore priority has not been granted. No application for design patent shall be entitled to the right of priority under 35 U.S.C. 119(b) and 37 CFR 1.55 unless a claim therefor and a certified copy of the original foreign application, specification and drawings upon which it is based are filed in the United States Patent and Trademark Office before the issue fee is paid, or at such time during the pendency of the application as required by the Director not earlier than six (6) months after the filing of the application in this country. Such certification shall be made by the Patent Office, or other proper authority of the foreign country in which filed, and show the date of the application and of the filing of the specification and other papers. The Director may require a translation of the papers filed if not in the English language, and such other information as deemed necessary.

Claim Rejection-35 USC § 112(a) and (b) 
 
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
The claim is indefinite and nonenabling because the visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP § 1504.04). Specifically:

In Reproduction 1.8, the shape an appearance of the second from the center concentric rounded square feature and the two innermost concentric circle features on the back of the pen with a cap, cannot be determined based on the disclosure provided. Although the back of the pen with cap is disclosed in the perspective view, (Reproduction 1.1) It’s impossible to understand the transitions between the surfaces that are shown. This creates confusion, and makes it difficult to reconcile the details among the views .
Reproduction 1.1 shows a double lined edge on the cap, but none of the other views show this. 


    PNG
    media_image1.png
    637
    1282
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    847
    2024
    media_image2.png
    Greyscale



Because of the inadequate visual disclosure, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.

To overcome this rejection, it is suggested that applicant submit new drawings of the claimed design that show the design clearly and consistently. If certain non-enabled portions of the design cannot be fully enabled without the introduction of new matter, applicant may remove from the claim the areas or portions of the design that are considered indefinite and nonenabling by converting them to broken line and amending the specification to indicate those portions form no part of the claimed design.

Replacement Drawings 
 
If new drawings are submitted in response to this Office Action, corrected drawing sheets must be in compliance with 37 C.F.R. § 1.121(d). Any amended Replacement Drawing Sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “Amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  
 
When preparing new or replacement drawings, care must be exercised to avoid introduction of anything which could be construed to be New Matter prohibited by 35 U.S.C. § 132 and 37 C.F.R. § 1.121

CONCLUSION 
 
 The claim stands rejected under 35 U.S.C. § 112 (a) and (b). 
The references cited but not applied are considered cumulative art related to the subject matter of the claimed design. 
 
Hague - Reply Reminder for all Refusals 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the Applicant.  If the Applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).  
 
Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
Telephonic or in person interviews A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, maybe used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
 
When Responding to Official USPTO Correspondence  
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following: 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by: 
•    Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) 
•    https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
•    Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
•    Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration 
•    Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings) 
•    Hand-carry to USPTO's Alexandria, Virginia Customer Service Window 
For additional information regarding responding to office actions see:  
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions 
 
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: 
https://portal.uspto.gov/pair/PublicPair 
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danielle Nichole Bowly whose telephone number is (571)272-9546. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s trainer, Nicole Shiflet whose telephone number is (571) 272-9839 or the trainer’s supervisor, Eric Goodman can be reached on (571)272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/D.N.B./
Examiner, Art Unit 2919  

/NICOLE C SHIFLET/Examiner, Art Unit 2919